Citation Nr: 1450706	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-11 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lichen planus (claimed as a skin disability).

2.  Entitlement to a compensable disability rating for right ear tympanic membrane perforation with tympanoplasty.

3.  Entitlement to a compensable disability rating for chronic middle ear infections of the right ear.
 
4.  Entitlement to a compensable disability rating for bilateral hearing loss.



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on a period of active duty for training from July to December 1964; he served on active duty from June 1969 to June 1971 and from November 1972 to April 1974. 

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently returned to the VA RO in North Little Rock, Arkansas.

The Veteran was initially represented by counsel.  However, during the pendency of the appeal and after certification before the Board, the Veteran's counsel submitted a motion to withdraw representation.  The Veteran's counsel notified the Veteran in January 2013 and the Board in November 2013.  In January 2014, the Board granted the motion to withdraw representation for good cause shown.  38 C.F.R. § 20.608(b) (1) & (2).  The Veteran is currently not represented in the present matter.

Although the Veteran indicated that he desired a travel hearing before a member of the Board in his May 2012 VA Form 9, a review of the record reveals that he was subsequently scheduled for such a hearing on February 2013.  However, in January 2013, the Veteran notified VA that he had lost his representation and would no longer be able to attend the hearing.  As the Veteran has not requested a new hearing, the request for a hearing is hereby deemed withdrawn.  38 C.F.R. § 20.704.

This claim was previously before the Board in April 2014, but remanded for further development.  That development having been completed, this claim is once again before the Board.  

The United States Court of Appeals for Veterans Claims (Court) determined that where a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  There have been no such claims raised by the Veteran or the record evidence.  As such, there shall be no further discussion regarding entitlement to a TDIU.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt, there is competent and credible medical opinion evidence that links the Veteran's current lichen planus to the described in-service symptomatology.

2.  Right ear tympanic membrane perforation with tympanoplasty has been shown to be stable with no additional symptoms throughout the appeals period.

3.  Chronic middle ear infections of the right ear has not shown any probative medical evidence of aural drainage or polyps throughout the appeals period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for lichen planus have been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for a compensable evaluation for service-connected right ear tympanic membrane perforation with tympanoplasty have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.87, Diagnostic Code 6211 (2013).

3.  The criteria for a compensable evaluation for service-connected right ear tympanic membrane perforation with tympanoplasty have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By letters dated in April 2009 and May 2009, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in an April 2012 statement of the case (SOC) and October 2014 supplemental statement of the case (SSOC).  The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  

VA provided the Veteran with adequate medical examinations.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  The information of record does not indicate that there is additional evidence relevant to the issue decided herein which has not been associated with the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§1131 ; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods. 

Right Ear Tympanic Membrane Perforation With Tympanoplasty

The Veteran's right ear tympanic membrane perforation with tympanoplasty is evaluated as 0 percent disabling in accordance with the General Rating Formula for Diseases of the Ear under the disability criteria set forth at 38 C.F.R. § 4.87, Diagnostic Code 6211.  Under those criteria, a noncompensable evaluation is assigned for perforation of the tympanic membrane.  Id.  This is the highest available evaluation for that condition.  Id.

Chronic Middle Ear Infections of the Right Ear

The Veteran's chronic middle ear infections of the right ear is evaluated as 0 percent disabling in accordance with the General Rating Formula for Diseases of the Ear under the disability criteria set forth at 38 C.F.R. § 4.87, Diagnostic Code 6200.  Under those criteria, a 10 percent evaluation is warranted during suppuration, or with aural polyps.  Id.  This is the highest available evaluation for that condition.  Id.  

Evaluate hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, separately.  See 38 C.F.R. § 4.87, Diagnostic Code 6200, at Note.





Background

Lichen Planus

The Veteran contends that he has a skin disability, currently diagnosed as lichen planus, that is related to military service.  In particular, the Veteran has claimed that his current symptoms began during military service in Vietnam, experienced as "jungle rot," and have continued until present.  The Veteran's service personnel records confirm that the Veteran did serve in the Republic of Vietnam.  The Veteran further claims that, while in Vietnam, he was treated for his complaints by a medic out in the field and that, as a result, no documentation exists to verify his skin treatment in service.

A review of the Veteran's service treatment records was absent for any discussion of complaints, treatment, or diagnoses for any skin conditions.  

A review of the Veteran's VA outpatient treatment records reveals that he has been seen for complaints related to a skin disability.  The Veteran's skin was biopsied on November 2008 and he was diagnosed with lichen planus.  There was no discussion of etiology or relationship to military service.

The Veteran was afforded a VA examination on June 2014.  At the examination, upon reviewing the claims file, interviewing the Veteran, and conducting objective testing, the examiner diagnosed the Veteran with lichen planus.  The examiner indicated that the date of the original diagnosis was unknown.  The examiner noted that he Veteran complained of experiencing "jungle rot" and that this was a layman's term, but not the same as lichen planus.  It was further noted that many people, whether or not they served in Vietnam, have been diagnosed with lichen planus.  The Veteran has treated this condition with the use of topical steroids for many years and that the condition usually flares up once every eighteen months, lasting from three to six months.  The Veteran's lichen planus was currently inactive at the time of the examination.  The examiner opined that the etiology of the lichen planus was unknown and he would have to resort to mere speculation to  resolve the issue.  In support, he provided citations to medical literature explaining that a consensus had not yet been reached as to the known causes of lichen planus in general.  However, the examiner further stated that, given the Veteran's description of symptoms in service, he "certainly" may have developed it at that time.

Right Ear Tympanic Membrane Perforation With Tympanoplasty

The Veteran contends that his right ear tympanic membrane perforation is worse than reflected by his current noncompensable evaluation.

A review of VA outpatient treatment records reveals that the Veteran has received treatment for his bilateral hearing to include his right ear.  It is noted that he had a tympanoplasty performed in 2007.  Although the Veteran has complained of right ear pain and feelings of fullness, there has been no indication that the right ear tympanic membrane perforation has actually caused any symptoms.

The Veteran was provided with a VA examination in May 2009.  The Veteran complained of right ear pain.  The tympanic membrane was noted to be intact and fixed.  There was no middle ear effusion and the ear canal was within normal limits.  The examiner noted that the Veteran's temporomandibular joint disorder may be contributing to the right ear pain.

The Veteran was seen in April 2011 for a private examination for complaints of right ear pain.  The Veteran was noted to complain of ear drainage and blockage.  However, the examiner did not provide any opinions or assessments relating to the Veteran's subjective complaints.

The Veteran was provided with an additional VA examination in July 2014.  The Veteran was diagnosed with tympanic membrane perforation and suppurative ottis media.  No residuals were noted in relation to the Veteran's tympanic membrane and its respective surgery.  The external ear and ear canal were normal.  The perforated tympanic membrane was healed.  It was found that the Veteran's condition provided no functional effects.


Chronic Middle Ear Infections of the Right Ear

The Veteran contends that his chronic middle ear infections of the right ear are worse than reflected by his current noncompensable evaluation.

A review of VA outpatient treatment records reveals that the Veteran has received treatment for his bilateral hearing to include his right ear.  It is noted that he had a tympanoplasty performed in 2007.  Although the Veteran has complained of right ear pain and feelings of fullness, there has been no indication that the Veteran has suffered any symptoms related to chronic middle ear infections of the right ear throughout the appeals period.

The Veteran was provided with a VA examination in May 2009.  The Veteran complained of right ear pain.  The tympanic membrane was noted to be intact and fixed.  There was no middle ear effusion and the ear canal was within normal limits.  The examiner noted that the Veteran's temporomandibular joint disorder may be contributing to the right ear pain.

The Veteran was seen in April 2011 for a private examination for complaints of right ear pain.  The Veteran was noted to complain of ear drainage and blockage.  However, the examiner did not provide any opinions or assessments relating to the Veteran's subjective complaints.

The Veteran was provided with an additional VA examination in July 2014.  The Veteran was noted to have been previously diagnosed with tympanic membrane perforation and suppurative ottis media.  No residuals were noted in relation to the Veteran's tympanic membrane and its respective surgery.  There were no findings of symptoms related to any vestibular conditions or infections.  The external ear and ear canal were normal.  The perforated tympanic membrane was healed.  It was found that the Veteran's condition provided no functional effects.




Analysis

Lichen Planus

In the present case, the Board finds that the Veteran has a current diagnosis of lichen planus, as confirmed by the diagnoses shown in the Veteran's VA outpatient treatment records biopsy and the VA examination.  The Board also finds that the Veteran has presented competent and credible evidence of an in-service injury as shown by his statements regarding experiencing symptoms similar to lichen planus while serving in Vietnam.  The Veteran is competent to report pertinent symptomatology during service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology).  The Board assigns these lay statements significant weight.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that the credibility of evidence is a factual determination that affects the probative value of the evidence).  In sum, the Board finds that the Veteran's statements are credible, as his assertion of symptoms of lichen planus beginning in service  in Vietnam have remained consistent and are further validated by the fact that he did in fact have verifiable service in Vietnam.  As such, the inquiry turns upon a finding of a nexus between the his current diagnosis and his symptoms in service.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. at 506; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.

Here, the only opinion regarding a relationship between the Veteran's in-service symptoms and his currently diagnosed lichen planus is found in the June 2014 VA examination opinion.  Although, the VA examiner originally opined that he could not resolve this issue without resort to mere speculation, based upon uncertainty in the medical community over causation of lichen planus, he did not effectively rule out the possibility that the Veteran could have in fact first developed this condition while service in Vietnam.  The examiner explained that this was based upon the Veteran's description of symptoms from service which would be consistent with his current disability.  Therefore, in finding that the Veteran "certainly" may have developed this condition in service, as there is no definitive medical evidence to suggest otherwise, the VA examiner's statement is at the very least equivalent to a fifty/fifty chance that the Veteran developed his currently diagnosed lichen planus in military service, thereby rendering the opinion in equipoise.  Therefore, resolving all reasonable doubt in the Veteran's favor, the opinion is found to reflect favorably on the issue of etiology.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990)

The Veteran has provided competent and credible evidence regarding having experienced symptoms during service and the continuation of symptoms until he was diagnosed in November 2008.  When coupled together, the June 2014 VA opinion, and the lack of any negative opinion, as well as the Veteran's statements, supports entitlement to service connection for lichen planus.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for lichen planus have been met.  

Right Ear Tympanic Membrane Perforation With Tympanoplasty

The medical evidence of record revealed that the Veteran had a perforation of his right ear tympanic membrane that was subsequently repaired in 2007.  However, the record does not show any resulting residuals attributable to that condition or surgery at any time during the pendency of the appeal.  Rather, the evidence shows that the Veteran's condition is stable and healed and does not result in any functional impairment.  Therefore, the Board finds that the most probative evidence of record does not show that the Veteran met the criteria for compensable evaluation for his right ear tympanic membrane perforation under 38 C.F.R. § 4.87, Diagnostic Code 6211.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).   In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected right ear tympanic membrane perforation, but the evidence reflects that those manifestations, namely the presence of residuals after the receipt of surgery, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right ear tympanic membrane perforation.  The Veteran has not described any exceptional or unusual features associated with his disability or described how his right ear tympanic membrane perforation affects his functioning in an exceptional or unusual manner.   Rather, VA examiners have noted that the Veteran's condition does not result in any functional impairment.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

The Board has considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert, 1 Vet. App. at 49.   

Chronic Middle Ear Infections of the Right Ear

The medical evidence of record revealed that, while the Veteran has made subjective complaints of ear drainage during the appeal period, there has been no objective medical evidence to show that this has actually occurred or, if it has, that it was caused by a middle ear infection or some other right ear condition.  Rather, the evidence shows that the Veteran's condition has not shown any objective medical symptoms of vestibular conditions or infections during the appeals period.  The Board recognizes that the Veteran is competent to testify as to observable symptoms, of which drainage of the ears would be subject.  However, in this case, the determination of a substance discharging from the ear and being found to be caused by a vestibular condition or an infection is a complex endeavor requiring medical expertise.  Such a determination falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011), Jandreau, 492 F.3d at 1377.  Accordingly, the Veteran's subjective complaints regarding any drainage from the right ear is afforded low probative value.

Therefore, the Board finds that the most probative evidence of record does not show that the Veteran met the criteria for compensable evaluation for his chronic middle ear infections of the right ear under 38 C.F.R. § 4.87, Diagnostic Code 6200.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).   In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected chronic middle ear infections of the right ear, but the evidence reflects that those manifestations, namely the presence of symptoms of aural polyps or drainage, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's chronic middle ear infections of the right ear.  The Veteran has not described any exceptional or unusual features associated with his disability or described how his chronic middle ear infections of the right ear affects his functioning in an exceptional or unusual manner.   Rather, VA examiners have noted that the Veteran's condition does not result in any functional impairment.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

The Board has considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert, 1 Vet. App. at 49.   




ORDER

Entitlement to service connection for lichen planus (claimed as a skin disability) is granted.

Entitlement to a compensable disability rating for right ear tympanic membrane perforation with tympanoplasty is denied.
 
Entitlement to a compensable disability rating for chronic middle ear infections of the right ear is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain the audiogram associated with the February 2009 VA outpatient hearing consult.

The Veteran's bilateral hearing loss is rated as 0 percent disabling under the General Rating Formula for Impairment of Auditory Acuity.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The severity of hearing loss is determined by comparison of audiometric test results with specific criteria. Id. Ratings of bilateral defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz .  Id. The Schedule allows for audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, to rate the degree of disability from bilateral service-connected defective hearing.  Id.  The ratings derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  Id. 

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

The Veteran contends that his bilateral hearing loss is worse than currently reflected by his noncompensable evaluation.  

The Veteran was provided with a VA examination in May 2008.  At that examination, the Veteran complained of hearing loss and tinnitus.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        50
        55
        55
        85
        100
LEFT
        30
        30
        55
        65
        65
 
Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.  Audiogram revealed mild to profound  sensorineural hearing loss for the right ear and mild to severe sensorineural hearing loss for the left ear.  

A review of the Veteran's VA outpatient treatment records shows that the Veteran has received treatment for his hearing loss.  In June 2008, the Veteran was seen for complaints of not being able to understand speech, tinnitus, and constant right ear pain.  


Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        70
        75
        70
        100
        105
LEFT
        35
        40
        55
        70
        75
 
Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  Audiogram revealed moderate-severe to profound  sensorineural hearing loss for the right ear and mild to severe sensorineural hearing loss for the left ear.  The Stenger test was negative, indicating that the Veteran did not feign the results.  

The Veteran was afforded an additional VA examination in April 2009.  At that examination, the Veteran complained of hearing loss and tinnitus.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        50
        50
        60
        90
        105
LEFT
        25
        30
        55
        70
        70
 
Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 92 percent in the left ear.  Audiogram revealed moderate to profound  sensorineural hearing loss for the right ear and mild to severe sensorineural hearing loss for the left ear.  Significant effects were noted to the Veteran's occupation, as he could not hear certain indicator sounds in his headset when he worked as a diesel operator.






In April 2011, the Veteran was seen for hearing loss complaints by a private audiologist.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        55
        55
        55
        85
        100
LEFT
        20
        25
        50
        65
        70
 
There was no indication of speech recognition scores using VA approved methods.

The Veteran was provided with an additional VA examination in July 2014.  At that examination, the Veteran complained of hearing loss and tinnitus.  Pure tone thresholds, in decibels, were as follows:

 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        60
        60
        70
        90
        105
LEFT
        35
        35
        65
        70
        65
 
Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  Audiogram revealed mixed hearing loss for the right ear and sensorineural hearing loss for the left ear.  

Here, because the Veteran's audiograms of record indicate fluctuations in his hearing that may entitle him to staged evaluations, all available audiograms of records should be made available for adjudication.  The record shows that the Veteran was provided audiometric testing on February 2009, the same month that he filed the claim subject to this appeal, the results of which would be highly relevant to proper adjudication.  However, the VA outpatient treatment not does not include the results, rather, referencing that they are available for download.  The Virtual VA/VBMS paperless claims processing system does not show that the February 2009 audiogram has been associated with the claims file and the Board does not have access to any other database used by VA healthcare professionals.  Therefore, upon remand, the February 2009 audiogram results should be associated with the claims file.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall request the Veteran to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed any appropriate releases, the identified records shall be obtained and associated with the claims file. All attempts to procure records must be documented. If records identified by the Veteran cannot be obtained, a notation to that effect shall be included in the Veteran's claims file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The RO/AMC should obtain the results of the February 2009 audiogram from the VA Medical Center and associate such with the claims file.

3. After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


